Citation Nr: 1529569	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter and son


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2010 and January 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, in support of his claims, the Veteran and his daughter and son testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  Following the hearing the Board held the record open for an additional 60 days to allow the Veteran time to obtain and submit additional supporting evidence - namely, a medical nexus opinion linking his bilateral hearing loss and tinnitus to repeated exposure to loud noise and consequent injury (i.e., acoustic trauma) during his military service, particularly while engaged in combat during the Korean Conflict.  So he had until April 27, 2015, to submit this additional supporting evidence.  Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  The time allotted for submitting this additional evidence has passed, and the Veteran has not requested more time.  Although additional evidence was received, including private treatment records from Kaiser Permanente, it is not pertinent to these claims, especially in terms of establishing the required association between the hearing loss and tinnitus at issue and his military service.  

Also note, however, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sensorineural hearing loss (SNHL) and tinnitus did not manifest during the Veteran's service or within the first year following conclusion of his service, and the preponderance of the evidence is against finding these conditions related or attributable to his service - including especially to noise trauma.


CONCLUSION OF LAW

His bilateral hearing loss and tinnitus were not incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By way of correspondence dated in February 2009 and July 2010, VA notified the Veteran of the information needed to substantiate his claims, including apprising him of the information and evidence that he was responsible for providing and of that VA would attempt to obtain for him, so on his behalf, as well as how VA determines "downstream" disability ratings and effective dates of awards.  

Regarding his hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with this VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  

During the February 2015 hearing, to this end, the undersigned discussed the evidence needed to substantiate the claims and identified evidence that could be helpful in meeting this proof obligation.  The Veteran was assisted at the hearing by his representative.  Moreover, as already alluded to, the Veteran was given an additional 60 days following the hearing to submit additional supporting evidence, in particular, a medical nexus opinion refuting the conclusions of a VA compensation examiner to, in turn, provide the required correlation between the bilateral hearing loss and tinnitus being claimed and the noise or acoustic trauma the Veteran cites as the reason he now has these disorders.  Although additional evidence was received, including private treatment records from Kaiser Permanente, it is not pertinent to these claims in terms of providing this necessary correlation.  A deficiency in the conducting of the hearing has not been alleged, much less shown.  The Board consequently finds there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

A May 2010 formal finding by the RO indicates the Veteran's service treatment records (STRs) and military personnel records are unavailable since presumably destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  Copies of his STRs have been associated with his file, however, albeit of poor quality.  Accordingly, VA has a heightened duty to assist him in developing these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes searching for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was duly apprised of this in a November 2009 letter, also resultantly advised to submit any copies of STRs in his personal possession or any documents that could substitute for STRs (e.g., "buddy" certificates, letters/photographs contemporaneous with service, and insurance/employment physical examinations).  He has not identified any additional available evidence, such as private medical records, which remains outstanding.  


The Veteran's STRs (again, albeit of poor quality) and pertinent post-service treatment records have been obtained.  He also, as mentioned, was given opportunity following his hearing to further supplement the file with other records, including the necessary medical nexus opinion.  As well, he was afforded VA compensation examinations in February 2009, January 2010, and June 2011, and an addendum opinion was received in July 2011.  The examination reports and addendum opinion are adequate for adjudication purposes, including in terms of addressing the etiology of these claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from personal injury suffered or disease contracted during active military service in the line of duty, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  


Impaired hearing will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Certain chronic diseases (including SNHL and tinnitus, as organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree - meaning to at least 10-percent disabling - within a specified period of time postservice (one year for SNHL and tinnitus).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In deciding these claims, the Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, certainly not in exhaustive detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was light truck driver, and that he was awarded the Korean Service Medal and the Combat Infantryman Badge (CIB).  Receipt of the CIB is prima facie confirmation of his engagement in combat against an enemy force during the Korean Conflict.  In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  And this statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of his service.  Id.

The Federal Circuit Court has held that in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there must be evidence of a current disability and a causal relationship (again, meaning "nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

On service examinations for pre-induction and separation, the Veteran's ears were normal, and whisper and spoken voice test scores were 15/15 for each ear.  The STRs are otherwise unremarkable for any complaints, treatment, findings, or diagnoses referable to hearing loss or tinnitus.  The Veteran's military service ended in December 1952.

There equally is no suggestion of either hearing loss or tinnitus for many ensuing years, indeed decades, either in the way of a relevant subjective complaint or objective clinical finding such as a noteworthy diagnosis.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the § 1111 presumption of soundness).

November 2008 VA treatment records show the Veteran reported ringing of the ears for quite a while, but he could not recall when it had initially begun.  External inspection of his ears was normal.  

A December 2008 VA audiology evaluation report shows a complaint of gradual hearing loss and intermittent tinnitus bilaterally.  The Veteran reported noise exposure from mortars in the Korean War, and occupational noise exposure from hauling fruit from the orchards, and a family history of hearing loss.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
25
15
25
40
40
Left
25
15
25
40
45





Speech recognition (by CID W-22 word list) was 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was SNHL in each ear.  

On February 2009 VA examination, the Veteran reported bilateral hearing loss and recurrent bilateral tinnitus that had been present since shortly after service.  He indicated that he had noise exposure (without hearing protection) in service as a mortar man, wireman, and transportation specialist, and post-service noise exposure as a truck driver for 35 years and custodian for 12 years.  He denied recreational noise exposure.


Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
10
15
20
40
40
Left
10
10
10
25
35





Speech recognition (by Maryland CNC word list) was 96 percent in the right ear and 94 percent in the left.  The diagnosis was SNHL in the right ear; a hearing loss disability of the left ear (in accordance with 38 C.F.R. § 3.385) was not found.  As for etiology, the VA examiner opined that "it is less likely than likely that [the Veteran's] hearing loss and tinnitus are secondary to acoustic trauma in the military and more likely than not due to continued occupational noise coupled with aging related factors."  The examiner explained that the Veteran had served several months in Korea, some in a combat related MOS, and had worked for over 35 years driving trucks and performing custodial duties.  It had been over 56 years since his discharge from service, and he was exposed to many years of occupational-type noise postservice (even though not as loud as combat noise, but for a much longer time period).  The type, degree, and configuration of hearing loss is consistent with the subjective complaint of tinnitus, and the tinnitus is most likely due to the same causative factors as his hearing loss.  It is also consistent with the type of hearing loss that may be found secondary to noise exposure and/or normal aging factors.  

On January 2010 VA examination, the Veteran reported intermittent bilateral tinnitus every once in a while and lasting seconds.  It was noted that he was not sure when his hearing loss and tinnitus initially began.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
20
5
20
35
40
Left
20
10
20
35
40





Speech recognition (by Maryland CNC word list) was 96 percent in each ear.  The diagnosis was SNHL in each ear.  Regarding etiology, the examiner opined that the Veteran's "hearing loss and tinnitus are less likely as not a result of military noise exposure."  The examiner explained that the Veteran reported noise exposure during approximately 2 years of active duty and more than 35 years of noise exposure as a civilian.  He does not recall initial onset of hearing loss or tinnitus.  There are no hearing evaluations from active duty, or until 2008, for review.  Most hearing loss and tinnitus will occur within one year of noise exposure, and there is no evidence or complaint of hearing loss or tinnitus until 56 years postservice.  

August 2010 private audiometry (purportedly from Kaiser Permanente) revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
20
15
25
45
45
Left
20
10
25
35
45





Word recognition scores were 100 percent in the right ear and 92 percent in the left ear.  

July and September 2010 VA treatment records show complaints of ringing in the ears that had worsened (noticeable in the morning and night) since January 2010.  Audiometric testing revealed SNHL in both ears with no significant change in hearing sensitivity since the January 2010 VA examination.  

In his February 2011 Notice of Disagreement (NOD), the Veteran stated that both the bilateral hearing loss and tinnitus "were present right after service but I had no treatment or hearing tests for them at that time."  He asserted that, even though he was employed as a truck driver after service, the hearing loss had already started due to his time in service.  He indicated that he drove a 21/2 ton truck, was in the artillery, and was around mortars without hearing protection while on active duty.  

On June 2011 VA examination, the Veteran attributed his bilateral hearing loss and tinnitus to noise exposure during his 2 years of service.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
20
15
25
40
40
Left
20
15
25
35
45





Speech recognition (by Maryland CNC word list) was 96 percent in each ear.  The diagnosis was SNHL in each ear.  Again regarding etiology, the examiner opined that the Veteran's bilateral hearing loss "is less likely as not due to noise exposure during his military service."  Citing to a medical study, the examiner explained that Veterans and non-veterans were equally likely to have hearing loss, and the degree of hearing loss is likely to increase or worsen with age.  Thus, it would be difficult to attribute the Veteran's current hearing impairments solely to his military noise exposure without considering other factors which affect hearing loss such as aging, various health issues, and history of noise exposure from occupational and recreational activities 59 years after his service.  Although not a reliable measure of hearing sensitivity, whisper tests in service were grossly within normal limits for both ears.  The initial post-service audiometry in the record is from VA in December 2008, 57 years after service.  He drove a truck for over 20 years and worked as a custodian "buffing floors."  He takes medication for high blood pressure and is diabetic, and those health conditions may cause changes in hearing and contribute to worsening tinnitus.  Further regarding the tinnitus, and especially its etiology, the examiner opined that the Veteran's intermittent tinnitus "is less likely as not due to noise exposure during his military service."  The examiner explained that the etiology of tinnitus is at least as likely as not secondary to presence of a measurable hearing loss.  Here, the Veteran's hearing loss is not related to noise exposure in service, and the STRs do not show a complaint or treatment for tinnitus.  


A July 2011 VA addendum opinion indicates the Veteran reported he was not aware of hearing loss in service, but shortly thereafter people told him that he was unable to hear them well.  He also reported developing tinnitus several years later after active duty.  It was noted that he had post-service occupational noise exposure from working with trucks.  The VA examiner opined that the Veteran's SNHL is less likely as not related to his active duty service.  The examiner explained that it is difficult to assess because it was so long ago, and the Veteran does not have any post-service audiograms to distinguish if he had hearing loss immediately after service.  The hearing loss he does have can also be attributed to age and other factors.  His recent audiograms with SNHL are not characteristic of a noise-induced hearing loss.  

During the February 2015 hearing, the Veteran's son testified that he has to raise his voice to talk to the Veteran, and that the Veteran has to turn the television up to hear.  The Veteran's representative asserted that the Veteran has had persistent ringing in his ears (i.e., tinnitus) since his service.  

The Veteran unquestionably has bilateral hearing loss and tinnitus, as VA treatment records and examination reports show diagnoses of bilateral SNHL and tinnitus.  But as already explained, there still has to be attribution of his hearing loss and tinnitus to his military service, and specifically to the type of noise trauma being alleged, to warrant granting his claims.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Indeed, this is true even if, as mentioned, the injury in service (noise or acoustric trauma) is said to have occurred in combat.

The Veteran asserts that during service he sustained noise trauma from driving a 21/2 ton truck and from mortar fire and explosions in combat during the Korean Conflict.  To reiterate, he was awarded the CIB.  Therefore, it is amply demonstrated, and not in dispute, that he was exposed to combat noise trauma in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

What he must still show to establish service connection for bilateral hearing loss and tinnitus is the required correlation ("nexus") between these disabilities and his service/noise trauma therein.  

Regarding tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  Other precedent cases standing for this same proposition include:  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

During the February 2015 hearing, the Veteran's representative asserted that the Veteran had experienced persistent ringing in his ears since his service.  His STRs are unremarkable for complaints, treatment, findings, or diagnosis referable to tinnitus.  The initial documentation in the record of complaints of ringing in the ears is the November 2008 VA treatment record (nearly 56 years after service), which shows the Veteran could not recall when the ringing initially had begun.  In fact, even if accepting the mention then or elsewhere that it was "quite a while" earlier is not tantamount to saying it necessarily dates back to his service.  The lengthy interval between his separation from service and the initial post-service report of tinnitus is a factor in itself that weighs against a finding of continuity since service.  Furthermore, the record reflects conflicting assertions regarding the initial onset of his tinnitus.  During his February 2009 VA examination, he reported recurrent bilateral tinnitus was present since shortly after his service, but during his January 2010 VA examination he reported that he was unsure when his tinnitus initially had begun.  In his February 2011 NOD, he stated that the tinnitus was "present right after service", whereas the July 2011 VA addendum opinion indicates the Veteran had reported developing tinnitus several years after his active duty.  Consequently, the Board finds the Veteran's multiple earlier statements to VA treatment providers and VA examiners more probative than his more recent assertions (via his representative) of persistent tinnitus since service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The overall evidence weighs against finding that the Veteran's tinnitus initially manifested during his service, within a year of his discharge, or has been persistent or recurrent ever since.  So absent other correlation of this disease with his service, his claim for it must be denied.

To the extent the Veteran alleges that his hearing loss has been persistent since his service, he is competent to report his observable symptoms, such as difficulty hearing or being told he cannot hear very well.  See Jandreau, 492 F.3d 1372.  However, the record reflects assertions regarding the initial onset of hearing loss that do not support a finding of continuity since service.  His STRs, including the service separation examination report, are unremarkable for any complaints, treatment, or diagnosis of hearing loss.  Whisper and spoken voice test scores on entry and separation examinations were 15/15, bilaterally, so entirely normal.  And although the VA compensation examiner even concedes that type of test is a far less scientific means of determining hearing acuity, he equally points out that it is what is available and does not show indication of any hearing loss.  Additionally, as the VA compensation examiners also highlighted, the initial documentation in the record of hearing loss is December 2008, nearly 56 postservice.  Furthermore, the Veteran's reports to VA treatment providers and examiners either indicate that he is uncertain when the hearing loss initially began or that the hearing loss began shortly after service.  So there again is the inconsistent reporting of how long he has had hearing loss.  The most probative evidence of record weighs against finding that his hearing loss began in service and has persisted.  Therefore, service connection for a hearing loss disability on the basis that it became manifest in service and persisted is not warranted.  

As SNHL and tinnitus are not shown to have been manifested in the first postservice year, service connection for such disabilities on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112) is not warranted, either.  


In the absence of a showing of onset in service and continuity of symptoms thereafter, the analysis turns to whether the Veteran's hearing loss disability and tinnitus may somehow otherwise be related to his service.  Whether insidious processes such as hearing loss and tinnitus may be related to remote service/noise trauma therein are medical questions not capable of resolution by mere lay observation; they require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The lay statements of the Veteran, his representative, and his children that the hearing loss and tinnitus are related to service/noise trauma therein are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical literature), and are not probative evidence in this matter.  

The only competent and credible (and thus ultimately probative) evidence addressing the matter of a nexus between the Veteran's hearing loss and tinnitus and his service is the February 2009, January 2010, June 2011 examiners' opinions, and the July 2011 addendum.  The VA examiners all concluded that the Veteran's bilateral hearing loss and tinnitus are less likely than not due to or related to service/noise trauma therein.  As the VA examiners' opinions reflect familiarity with the entire record, cite to clinical data and medical literature (lack of support for Veteran's theory in such), and point to alternate etiology (aging related factors and many years of post-service occupational noise exposure as a truck driver) for the current pathology, the Board finds the examiners' opinions to be probative evidence against these claims.  Because there is no evidence to the contrary, the Board finds them persuasive.  

In summary, because the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for tinnitus also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


